         Case 1:17-cv-02587-TSC Document 78 Filed 12/11/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


THE WILDERNESS SOCIETY, et al.,                   )
                                                  )
     Plaintiffs,                                  )
                                                  )
v.                                                )          Case No. 1:17-cv-02587 (TSC)
                                                  )
DONALD J. TRUMP, in his official                  )
capacity as President of the United States,       )
et al.,                                           )
                                                  )
     Defendants.                                  )
                                                  )
GRAND STAIRCASE ESCALANTE                         )
PARTNERS, et al.,                                 )
                                                  )
     Plaintiffs,                                  )
                                                  )          Case No. 1:17-cv-02591 (TSC)
v.                                                )
                                                  )
DONALD J. TRUMP, in his official                  )
capacity as President of the United States,       )
et al.,                                           )
                                                  )           CONSOLIDATED CASES
     Defendants.                                  )

FEDERAL DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE A SINGLE
                    REPLY BRIEF OF 40 PAGES

        Federal Defendants intend to file a single reply brief in response to the two oppositions

to their Motion to Dismiss. They respectively move the Court to extend their page limits for

their reply brief to allow them to file a reply brief that is forty (40) pages.

        In this case, Plaintiffs challenge Proclamation 9682, which modified the Grand

Staircase-Escalante National Monument (“Monument”). Plaintiffs allege that the Proclamation

violated the Antiquities Act and various constitutional provisions. On October 1, 2018,

Federal Defendants moved to dismiss Plaintiffs’ claims, arguing that the Court lacks subject


                                                  1
          Case 1:17-cv-02587-TSC Document 78 Filed 12/11/18 Page 2 of 4



 matter jurisdiction due to, inter alia, lack of standing and ripeness, and that Plaintiffs’ claims

 fail on the merits, including because the Proclamation was authorized by the Antiquities Act.

 See ECF No. 43.

       The two plaintiffs groups in this case have now each filed opposition briefs responding

to Federal Defendants’ motion to dismiss. ECF Nos. 61, 63. In total, these two opposition

briefs present a combined total of 90 pages addressing the arguments in Federal Defendants’

opening brief in support of its motion to dismiss.

       Federal Defendants would be entitled to file two 25-page reply briefs addressing each of

the opposition briefs, but they believe that it would be more efficient to file a single reply brief.

However, doing so will require more than the 25 pages allotted under the Local Rules. This is

particularly the case because many of the arguments, particularly those addressing Plaintiffs’

standing to bring their claims, are particularized to the various plaintiffs.

         Federal Defendants therefore respectfully request that the Court allow them to file a

 single, 40-page reply brief responding to the Plaintiffs’ opposition briefs. Federal Defendants

 have attempted to reduce the length of their briefs to the extent possible, but believe that such

 an extension is appropriate to ensure they are able to fully respond to Plaintiffs’ arguments.

 The Plaintiffs in The Wilderness Society v. Trump, No. 1:17-cv-02587 and Grand Staircase

 Escalante Partners, No. 1:17-cv-2591 do not oppose this motion.

       Respectfully submitted this 11th day of December, 2018,

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General

                                                 /s/ Romney S. Philpott
                                               Romney S. Philpott
                                               U.S. Department of Justice
                                               Environment and Natural Resources Division
                                               Natural Resources Section

                                                   2
Case 1:17-cv-02587-TSC Document 78 Filed 12/11/18 Page 3 of 4



                           999 18th St., #370
                           Denver, CO 80202
                           Phone: 303-844-1810
                           Fax: 303-844-1350
                           E-mail: Romney.Philpott@usdoj.gov

                           Judith E. Coleman
                           U.S. Department of Justice,
                           Environment and Natural Resources Division
                           Natural Resources Section
                           P.O. Box 7611, Ben Franklin Station
                           Washington, D.C. 20044-7611
                           Phone: 202-514-3553
                           Fax: 202-305-0506
                           Email: Judith.Coleman@usdoj.gov

                           Attorneys for Federal Defendants




                              3
            Case 1:17-cv-02587-TSC Document 78 Filed 12/11/18 Page 4 of 4



                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 11th day of December, 2018, I filed the above pleading with

the Court’s CM/ECF system, which provided notice of this filing by e-mail to all counsel of

record.




                                                       /s/ Romney S. Philpott
                                                       Romney S. Philpott




                                                  4
